Exhibit 10.1

 

State National Companies, Inc.
2015 Cash Incentive Plan

 

1.                                      PURPOSE

 

This Plan is intended to foster and promote the long-term financial success of
State National Companies, Inc. and its Affiliates (the “Company Group”); to
reward performance and to increase shareholder value by providing Participants
appropriate incentives and rewards; to enable the Company Group to attract and
retain the services of outstanding individuals upon whose judgment, interest and
dedication the successful conduct of the Company Group’s businesses are largely
dependent; and to align the interests of management and directors with that of
the Company’s shareholders.

 

2.                                      DEFINITIONS

 

(a)                                 “Affiliate” means any entity (whether a
corporation, partnership, joint venture or other form of entity) that directly,
or indirectly through one or more intermediaries, controls, or is controlled by
or is under common control with, the Company.

 

(b)                                 “Award” means a cash-based incentive award
granted under the Plan.

 

(c)                                  “Award Agreement” means a written or
electronic agreement evidencing and setting forth the terms of an Award.

 

(d)                                 “Board of Directors” means the board of
directors of the Company.

 

(e)                                  “Cause” means, with respect to the
termination of a Participant by the Company or another member of the Company
Group, that such termination is for “Cause” as such term (or word of like
import) is expressly defined in a then-effective written employment or other
agreement between the Participant and the Company or such other member of the
Company Group.  In the absence of such then-effective written agreement and
definition, “Cause” means, unless otherwise specified in the applicable Award
Agreement, with respect to a Participant:

 

(i)                                                       a material breach by
the Participant of the Participant’s duties and obligations that remains uncured
following thirty (30) day’s prior written notice from the Company to the
Participant identifying in reasonable detail the nature of any such material
breach, including but not limited to gross negligence in the performance of his
duties and responsibilities;

 

(ii)                                                    willful misconduct by
the Participant that in the reasonable determination of the Board of Directors
or Committee has caused or is likely to cause material injury to the reputation
or business of the Company;

 

(iii)                                                 any act of fraud, material
misappropriation or other dishonesty by the Participant; or

 

--------------------------------------------------------------------------------


 

(iv)                                                Participant’s conviction of
a felony.

 

A Participant shall be considered to have been discharged for Cause if the
Company determines within 30 days after his resignation or discharge that
discharge for Cause was warranted.

 

(f)                                   “Change of Control” means the first to
occur of any of the following events:

 

(i)                                                       any “Person” (as such
term is used in Sections 13(d) and 14(d) of the Exchange Act), except for any of
the Company’s employee benefit plans, or any entity holding the Company’s voting
securities for, or pursuant to, the terms of any such plan (or any trust forming
a part thereof) (the “Benefit Plan(s)”), is or becomes the beneficial owner,
directly or indirectly, of (Y) the Company’s securities representing 30% or more
of the combined voting power of the Company’s then outstanding securities or
(Z) 90% or more of the Company’s operating assets, other than pursuant to a
transaction excepted in Clause (ii);

 

(ii)                                                    the consummation of a
merger, consolidation, or other reorganization of the Company, unless:

 

1.                                 under the terms of the agreement providing
for such merger, consolidation, or reorganization, the shareholders of the
Company immediately before such merger, consolidation, or reorganization, will
own, directly or indirectly immediately following such merger, consolidation, or
reorganization, at least 51% of the combined voting power of the outstanding
voting securities of the Company resulting from such merger, consolidation, or
reorganization (the “Surviving Company”) in substantially the same proportion as
their ownership of the voting securities immediately before such merger,
consolidation, or reorganization;

 

2.                                 the individuals who were members of the Board
immediately prior to the execution of such agreement constitute at least a
majority of the members of the board of directors of the Surviving Company after
such merger, consolidation, or reorganization; and

 

3.                                 no Person (other than (A) the Company or any
subsidiary of the Company, (B) any Benefit Plan, (C) the Surviving Company or
any subsidiary of the Surviving Company, (D) the Ledbetter Group or any member
of the Ledbetter Group; or (E) any Person who, immediately prior to such merger,
consolidation, or reorganization had beneficial ownership of 51% or more of the
then outstanding voting securities) will have beneficial ownership of 51% or
more of the combined voting power of the Surviving Company’s then outstanding
voting securities;

 

2

--------------------------------------------------------------------------------


 

(iii)                                                 during any period of two
consecutive years, individuals, who at the beginning of such period, constituted
the Board cease for any reason to constitute at least a majority of the Board
unless the election, or the nomination for election by the Company’s
shareholders, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period.

 

Notwithstanding Clause (i), a Change of Control shall not be deemed to have
occurred if a Person becomes the beneficial owner, directly or indirectly, of
the Company’s securities representing 51% or more of the combined voting power
of the Company’s then outstanding securities solely as a result of an
acquisition by the Company of its voting securities which, by reducing the
number of shares outstanding, increases the proportionate number of shares
beneficially owned by such Person to 51% or more of the combined voting power of
the Company’s then outstanding securities; provided, however, that if a Person
becomes a beneficial owner of 51% or more of the combined voting power of the
Company’s then outstanding securities by reason of share purchases by the
Company and shall, after such share purchases by the Company, become the
beneficial owner, directly or indirectly, of any additional voting securities of
the Company (other than as a result of a stock split, stock dividend or similar
transaction), then a Change of Control of the Company shall be deemed to have
occurred with respect to such Person under Clause (i).  In no event shall a
Change of Control of the Company be deemed to occur by virtue of the acquisition
of the Company’s securities by one or more Benefit Plans and/or members of the
Ledbetter Group.

 

Notwithstanding the foregoing, however, in any circumstance or transaction in
which compensation resulting from or in respect of an Award would result in the
imposition of an additional tax under Code section 409A if the foregoing
definition of “Change of Control” were to apply, but would not result in the
imposition of any additional tax if the term “Change of Control” were defined
herein to mean a “change in control event” within the meaning of Treasury
Regulation Section 1.409A-3(i)(5), then “Change of Control” shall mean a “change
in control event” within the meaning of Treasury Regulation
Section 1.409A-3(i)(5), but only to the extent necessary to prevent such
compensation from becoming subject to an additional tax under Code section 409A.

 

(g)                                  “Code” means the Internal Revenue Code of
1986, as amended.

 

(h)                                 “Committee” means the Compensation Committee
of the Board of Directors or any successor thereto or any other committee
designated by the Board of Directors to assume the obligations of the Committee
hereunder.

 

(i)                                     “Company” means State National
Companies, Inc., a corporation organized under the laws of Delaware, and its
successors.

 

(j)                                    “Covered Employee” means an Employee who
is, or is determined by the Committee may become, a “covered employee” within
the meaning of Code section 162(m).

 

(k)                                 “Date of Grant” means the date when the
Company completes the corporate action necessary to create the legally binding
right constituting an Award.

 

3

--------------------------------------------------------------------------------


 

(l)                                     “Disability” means an individual is
unable to perform substantially all of his duties as an Employee for a
continuous period of 180 days, by reason of physical or mental illness or
accident, in the Company’s reasonable discretion.

 

(m)                             “Employee” means any person employed by the
Company or an Affiliate.  Directors who are employed by the Company or an
Affiliate shall be considered Employees under the Plan.

 

(n)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended.

 

(o)                                 “Good Reason” means with respect to an
individual the occurrence of any of the following events, except for the
occurrence of such an event in connection with the termination or reassignment
of Employee by the Company for Cause: (A) a material reduction by the Company of
Employee’s base salary; (B) a material reduction in Employee’s authority, duties
and responsibilities; or (C) the Company’s requiring Employee to be based
anywhere other than within 50 miles of Employee’s office location as of the Date
of Grant except for requirements of reasonably required travel on the Company’s
business.

 

(p)                                 “Ledbetter Group” (individually, a “member
of the Ledbetter Group”) means and includes Lonnie Ledbetter, Terry Ledbetter,
their respective spouses and descendants (including adopted children) and/or
entities controlled by any of such individuals, spouses or descendants
(including adopted children) that are the primary beneficiaries or owners (e.g.,
corporation, limited liability companies, partnerships or trusts).

 

(q)                                 “Participant” means any person who holds an
outstanding Award.

 

(r)                                    “Performance Criteria” means the criteria
the Committee selects for purposes of establishing the Performance Goal or
Performance Goals for a Participant for a Performance Period.  The Performance
Criteria that may be used to establish Performance Goals in the case of a
Qualified Performance-Based Award are limited to the following:

 

(i)                                                       appreciation in and/or
maintenance of share price;

 

(ii)                                                    assets;

 

(iii)                                                 book value;

 

(iv)                                                book value per share;

 

(v)                                                   business expansion goals;

 

(vi)                                                business retention goals;

 

(vii)                                             cash flow or cash flow per
share (before or after dividends);

 

(viii)                                          cash flow return on investment;
improvement in or attainment of expense levels or working capital levels;

 

4

--------------------------------------------------------------------------------


 

(ix)                                                combined ratio;

 

(x)                                                   credit ratings;

 

(xi)                                                customer/client
satisfaction;

 

(xii)                                             debt reductions;

 

(xiii)                                         earnings (including net earnings,
earnings before taxes, earnings before interest and taxes or earnings before
interest, taxes, depreciation and amortization);

 

(xiv)                                         earnings per share;

 

(xv)                                            economic value-added models or
equivalent metrics;

 

(xvi)                                         employee satisfaction;

 

(xvii)                                      goals related to acquisitions or
divestitures;

 

(xviii)                                   goals related to information
technology;

 

(xix)                                         goals related to supervision of
litigation;

 

(xx)                                            implementation, completion or
attainment of measurable objectives with respect to research, development,
products or projects, or recruiting or maintaining personnel;

 

(xxi)                                         investment income;

 

(xxii)                                      market capitalization;

 

(xxiii)                                   market penetration or market share;

 

(xxiv)                                  net sales;

 

(xxv)                                     net and gross underwriting results;

 

(xxvi)                                  net income (before or after taxes);

 

(xxvii)                               new annualized premiums;

 

(xxviii)                            operating income (before or after taxes);

 

(xxix)                                  operating margins, gross margins or cash
margin;

 

(xxx)                                     pre- or after-tax income (before or
after allocation of corporate overhead and bonus);

 

5

--------------------------------------------------------------------------------


 

(xxxi)                                  premiums collected;

 

(xxxii)                               profits (gross or net);

 

(xxxiii)                            reductions in costs;

 

(xxxiv)                           regulatory achievements;

 

(xxxv)                              return on assets or net assets;

 

(xxxvi)                           return on capital or equity;

 

(xxxvii)                        revenue;

 

(xxxviii)                     revenue growth or product revenue growth;

 

(xxxix)                           shareholder equity;

 

(xl)                                                statutory earnings;

 

(xli)                                             total shareholder return;

 

(xlii)                                          underwriting margin; or

 

(xliii)                                       year-end cash.

 

Depending on the Performance Criteria used to establish such Performance Goals,
the Performance Goals may be: (i) expressed on a corporate-wide basis or with
respect to one or more Affiliates, business units, divisions, subsidiaries or
business segments or any combination thereof; (ii) in either absolute terms or
relative to the performance of one or more comparable companies or an index
covering multiple companies; (iii) be absolute or based on change in the
Performance Criteria over a specified period of time and such change may be
measured based on an arithmetic change over a specified period (e.g., cumulative
change or average change), or percentage change over a specified period (e.g.,
cumulative percentage change, average percentage change or compounded percentage
change), (v) be based on GAAP or non-GAAP calculations; or (vi) any combination
of the foregoing.  The Committee shall establish Performance Goals for each
Performance Period prior to, or as soon as practicable after, the commencement
of such Performance Period.  The Committee, in its discretion, may, within the
time prescribed by Code section 162(m) in the case of a Qualified
Performance-Based Award, adjust or modify the calculation of Performance Goals
for such Performance Period in order to prevent the dilution or enlargement of
the rights of Participants (i) in the event of, or in anticipation of, any
unusual or extraordinary corporate item, transaction, event, or development, or
(ii) in recognition of, or in anticipation of, any other unusual or nonrecurring
events affecting the Company, or the financial statements of the Company, or in
response to, or in anticipation of, changes in applicable laws, regulations,
accounting principles, or business conditions.

 

(s)                                   “Performance Goals” means the goals
established in writing by the Committee for the Performance Period based upon
the Performance Criteria.  The Committee shall establish

 

6

--------------------------------------------------------------------------------


 

Performance Goals for each Performance Period prior to, or as soon as
practicable after, the commencement of such Performance Period.

 

(t)                                    “Performance Period” means the designated
period during which the Performance Goals must be satisfied with respect to the
Award to which the Performance Goals relate.

 

(u)                                 “Plan” means this State National
Companies, Inc. 2015 Cash Incentive Plan.

 

(v)                                 “Qualified Performance-Based Award” means an
Award that is intended to qualify as “qualified performance-based compensation”
within the meaning of Code section 162(m) and is designated as a Qualified
Performance-Based Award pursuant to Section 5 hereof.

 

(w)                               “Termination of Service” shall mean the
termination of employment of an Employee by the Company and all Affiliates.  A
Participant’s service shall not be deemed to have terminated because of a change
in the entity for which the Participant renders such service, provided that
there is no interruption or termination of the Participant’s service. 
Furthermore, a Participant’s service with the Company Group shall not be deemed
to have terminated if the Participant takes any military leave, sick leave, or
other bona fide leave of absence approved by the Company or an Affiliate; 
provided, however, that if any such leave exceeds 90 days, on the 91st day of
such leave the Participant’s service shall be deemed to have terminated unless
the Participant’s right to return to service with the Company Group is
guaranteed by statute or contract.  Unless the Participant’s leave of absence is
approved by the Committee, a Participant’s service shall be deemed to have
terminated upon the entity for which the Participant performs service ceasing to
be an Affiliate (or any successor).  Subject to the foregoing, the Company, in
its discretion, shall determine whether a Participant’s service has terminated
and the effective date of such termination.

 

3.                                      ADMINISTRATION

 

The Committee shall administer the Plan.  The Committee shall consist of two or
more disinterested directors of the Company, who shall be appointed by the Board
of Directors.  A member of the Board of Directors shall be deemed to be
“disinterested” only if he satisfies (i) such requirements as the Securities and
Exchange Commission may establish for non-employee directors administering plans
intended to qualify for exemption under Rule 16b-3 (or its successor) under the
Exchange Act; and (ii) such requirements as the Internal Revenue Service may
establish for outside directors acting under plans intended to qualify for
exemption under Code section 162(m)(4)(C).

 

(a)                                 General.  Except as specified herein, the
Committee shall have the sole and complete authority to:

 

(i)                                                       determine the
individuals to whom Awards are granted, which shall be limited to (A) corporate
officers; and (B) executive managers in the Company’s Lender Services and
Program Services segments at or above the level of Executive Vice President,
Senior Vice President and Vice President;

 

7

--------------------------------------------------------------------------------


 

(ii)                                                    types and amounts of
Awards to be granted and the time of all such grants;

 

(iii)                                                 determine the terms,
conditions and provisions of, and restrictions relating to, each Award granted;

 

(iv)                                                interpret and construe the
Plan and all Award Agreements;

 

(v)                                                   prescribe, amend and
rescind rules and regulations relating to the Plan;

 

(vi)                                                determine the content and
form of all Award Agreements;

 

(vii)                                             determine all questions
relating to Awards under the Plan, including whether any conditions relating to
an Award have been met;

 

(viii)                                          consistent with the Plan and
with the consent of the Participant, as appropriate, amend any outstanding Award
or Award Agreement, provided that the Committee shall not have any discretion or
authority to make changes to any Award that is intended to qualify as a
Qualified Performance-Based Award to the extent that the existence of such
discretion or authority would cause such Award not to so qualify;

 

(ix)                                                determine the duration and
purpose of leaves of absence that may be granted to a Participant without
constituting termination of the Participant’s employment for the purpose of the
Plan or any Award;

 

(x)                                                   maintain accounts, records
and ledgers relating to Awards;

 

(xi)                                                maintain records concerning
its decisions and proceedings;

 

(xii)                                             employ agents, attorneys,
accountants or other persons for such purposes as the Committee considers
necessary or desirable; and

 

(xiii)                                          do and perform all acts which it
may deem necessary or appropriate for the administration of the Plan and to
carry out the objectives of the Plan.

 

The Committee’s determinations under the Plan shall be final and binding on all
persons.

 

(b)                                 Award Agreement.  Each Award shall be
evidenced by an Award Agreement containing such provisions as may be approved by
the Committee.  Each Award Agreement shall constitute a binding contract between
the Company and the Participant, and every Participant, upon acceptance of the
Award Agreement, shall be bound by the terms and restrictions of the Plan and
the Award Agreement.  The terms of each Award Agreement shall be in accordance
with the Plan, but each Award Agreement may include such additional provisions
and restrictions determined by the Committee, in its discretion, provided that
such additional provisions and restrictions are not inconsistent with the terms
of the Plan.  In particular, and at a minimum, the Committee shall set forth in
each Award Agreement: (i) the applicable

 

8

--------------------------------------------------------------------------------


 

Performance Goals; (ii) the applicable Performance Period; and (iii) the amount
that will be payable if all of the Performance Goals and other requirements are
achieved during the Performance Period (subject to adjustment in accordance with
the terms of the Plan).  The Chairman of the Committee and such other directors
and officers as shall be designated by the Committee is hereby authorized to
execute Award Agreements on behalf of the Company and to cause them to be
delivered to the recipients of Awards.

 

(c)                                  Delegation.  The Committee in its sole
discretion and on such terms and conditions as it may provide may delegate all
or any part of its authority and powers under the Plan to one or more members of
the Board of Directors and/or officers of the Company; provided, however, that
the Committee may not delegate its authority or power with respect to the
selection for participation in this Plan of an officer or other person subject
to Section 16 of the Exchange Act or decisions concerning the timing, pricing or
amount of an Award to such an officer or person.

 

4.                                      AWARDS

 

(a)                                 Grant of Awards.  Subject to the terms and
provisions of the Plan, the Committee, at any time and from time to time, may
grant Awards to Participants in such amounts and upon such terms as the
Committee may determine.  The Committee may grant Awards that are payable based
on the attainment of one or more specified Performance Goals, with or without
additional service requirements, as established by the Committee in its
discretion.  Any Awards that are intended to constitute Qualified
Performance-Based Awards are also subject to the requirements of Section 5
hereof.

 

(b)                                 Maximum Awards.  The maximum amount of any
Award to any Participant with respect to a Performance Period of one calendar
year or less shall be $5,000,000.  The maximum amount of any Award to any
Participant with respect to a multi-year Performance Period shall be the product
of $5,000,000 multiplied by the number of years in the Performance Period.

 

(c)                                  Adjustments and Modifications.  Unless
otherwise determined by the Committee at the time an Award is granted, the
Committee shall have the authority to specify adjustments or modifications to be
made to the calculation of any applicable Performance Goals based on and in
order to appropriately reflect the following events: (i) asset write-downs;
(ii) litigation or claim judgments or settlements; (iii) the effect of changes
in tax laws, accounting principles, or other laws or regulatory rules affecting
reported results; (iv) any reorganization and restructuring programs;
(v) extraordinary nonrecurring items as described in Accounting Standards
Codification Topic 225-20 (or any successor pronouncement thereto) and/or in
Management’s Discussion and Analysis of Financial Condition and Results of
Operations appearing in the Company’s Annual Report on Form 10-K for the
applicable year; (vi) acquisitions or divestitures and the related costs and
expenses; (vii) any other specific, unusual or nonrecurring events, or
objectively determinable category thereof; (viii) foreign exchange gains and
losses; (ix) discontinued operations and nonrecurring charges; and (x) a change
in the Company’s fiscal year, provided that the exercise of such authority at
such time would not cause any Qualified Performance-Based Award to fail to
qualify as “performance-based compensation” under Code section 162(m).  The
determination of the Committee as to the foregoing adjustments and
modifications, if any, shall be conclusive and binding on all Participants and
other parties.  By

 

9

--------------------------------------------------------------------------------


 

accepting an Award, under this Plan, a Participant agrees to any adjustments or
modifications to the Award made pursuant to this Section without further
consideration or action.

 

(d)                                 Payment of Awards.  Payment, if any, with
respect to an Award shall be made in cash.

 

(e)                                  Effect of Termination of Employment.  The
Committee shall determine the extent to which a Participant shall have the right
to receive payment for Awards, if any, following termination of the
Participant’s employment with the Company or any Affiliate or Subsidiary, as the
case may be.  Such provisions shall be determined in the sole discretion of the
Committee, such provisions may be included in the applicable Award Agreement
entered into with each Participant, but need not be uniform among all Awards
issued pursuant to the Plan, and may reflect distinctions based on the reasons
for termination.  Unless otherwise provided in the applicable Award Agreement,
then subject to Section 4(f) below, if a Participant has a Termination of
Service prior to the end of a Performance Period, any Award for that Performance
Period shall be forfeited unless the Participant’s Termination of Service is due
to death, Disability, termination without Cause or resignation for Good Reason,
in which case the Award shall not be forfeited, but the amount otherwise payable
under the Award based upon the actual attainment of the Performance Goals for
the Performance Period shall be prorated based upon the total number of days
during the Performance Period prior to such Termination of Service in relation
to the total number of days during the Performance Period.

 

(f)                                   Effect of a Change of Control.  The
Committee shall determine the extent to which a Participant shall have the right
to receive payment for Awards, if any, following a Change of Control. Such
provisions shall be determined in the sole discretion of the Committee, and
included in the applicable Award Agreement entered into with each Participant,
but need not be uniform among all Awards issued pursuant to the Plan.  Unless
otherwise provided in the applicable Award Agreement, in the event of a Change
of Control prior to the end of a Performance Period, the Awards for that
Performance Period shall vest upon the Change of Control based upon the assumed
attainment of the “Target” Performance Goals for the Performance Period and
shall be paid within 90 days following the Change of Control, and the remaining
Awards that do not vest shall be forfeited.

 

5.                                      QUALIFIED PERFORMANCE-BASED AWARDS

 

(a)                                 Purpose.  The purpose of this Section 5 is
to provide the Committee the ability to grant Awards that constitute Qualified
Performance-Based Awards.  If the Committee, in its discretion, decides to grant
to a Covered Employee an Award that is intended to constitute a Qualified
Performance-Based Award, the provisions of this Section 5 shall control over any
contrary provision contained herein; provided, however, that the Committee may
grant Awards to Covered Employees that are based on Performance Criteria or
Performance Goals that do not satisfy the requirements of this Section 5.

 

(b)                                 Applicability.  This Section 5 shall apply
only to those Covered Employees selected by the Committee to receive Qualified
Performance-Based Awards.  The designation of a Covered Employee as a
Participant for a particular Performance Period shall not require designation of
such Covered Employee as a Participant in any subsequent Performance Period

 

10

--------------------------------------------------------------------------------


 

and designation of one Covered Employee as a Participant shall not require
designation of any other Covered Employees as a Participant in such Performance
Period or in any other Performance Period.

 

(c)                                  Procedures with Respect to Qualified
Performance-Based Awards.  To the extent necessary to comply with the Qualified
Performance-Based Award requirements of Code section 162(m)(4)(C), with respect
to any Award that may be granted to one or more Covered Employees, no later than
90 days following the commencement of any fiscal year in question or any other
designated fiscal period or period of service (or such other time as may be
required or permitted by Code section 162(m)), the Committee shall, in writing,
(a) designate one or more Covered Employees, (b) select the Performance Criteria
applicable to the Performance Period, (c) establish the Performance Goals, and
amounts of such Awards, as applicable, which may be earned for such Performance
Period, and (d) specify the relationship between Performance Criteria and the
Performance Goals and the amounts of such Qualified Performance-Based Awards, as
applicable, to be earned by each Covered Employee for such Performance Period. 
Following the completion of each Performance Period, the Committee shall certify
in writing whether the applicable Performance Goals have been achieved for such
Performance Period.  No Award or portion thereof that is subject to the
satisfaction of any condition shall be considered to be earned or vested until
the Committee certifies in writing that the conditions to which the
distribution, earning or vesting of such Award is subject have been achieved. 
After the end of the 90-day period or such shorter period as may be required by
Code section 162(m), the Committee may not increase the amount of a Qualified
Performance-Based Award that would otherwise be payable upon satisfaction of the
conditions but may reduce or eliminate the payments as provided for in the Award
Agreement.

 

(d)                                 Additional Limitations.  Notwithstanding any
other provision of the Plan, any Award granted to a Covered Employee that is
intended to constitute a Qualified Performance-Based Award shall be subject to
any additional limitations set forth in Code section 162(m) or any regulations
or rulings issued thereunder that are requirements for qualification as
qualified performance-based compensation as described in Code section
162(m)(4)(C), and the Plan shall be deemed amended to the extent necessary to
conform to such requirements.

 

(e)                                  Effect on Other Plans and Arrangements. 
Nothing contained in the Plan will be deemed in any way to limit or restrict the
Committee from making any award or payment to any person under any other plan,
arrangement or understanding, whether now existing or hereafter in effect.

 

6.                                      RIGHTS OF PARTICIPANTS

 

Nothing contained in this Plan or in any Award Agreement confers on any person
any right to continue in the employ or service of the Company or an Affiliate or
interferes in any way with the right of the Company or an Affiliate to terminate
a Participant’s services.

 

7.                                      DESIGNATION OF BENEFICIARY

 

A Participant may, with the consent of the Committee (which shall not be
unreasonably withheld), designate a beneficiary or beneficiaries to receive, in
the event of death, any Award to

 

11

--------------------------------------------------------------------------------


 

which the Participant would then be entitled.  Such designation will be made
upon forms supplied by and delivered to the Company and may be revoked in
writing.  If a Participant fails to designate a beneficiary, or if no designated
beneficiary survives the Participant, then the Participant’s estate will be
deemed to be the beneficiary.

 

8.                                      TRANSFERABILITY OF AWARDS

 

Except as expressly authorized by the Committee, during a Participant’s
lifetime, his Awards shall be payable only to the Participant.  Awards shall not
be assignable or transferable other than by will or the laws of descent and
distribution or, subject to the consent of the Committee, pursuant to a domestic
relations order entered into by a court of competent jurisdiction; no Awards
shall be subject, in whole or in part, to attachment, execution, or levy of any
kind; and any purported assignment or transfer in violation of this Section 8
shall be null and void.

 

9.                                      TAX WITHHOLDING

 

All payments under the Plan will be subject to reduction for applicable tax and
other legally required withholdings.

 

10.                               CLAWBACK/RECOVERY

 

All Awards granted under the Plan are subject to forfeiture, termination and
rescission, and a Participant will be obligated to return to the Company
payments received with respect to Awards, to the extent provided by the
Committee in connection with: (i) a breach by the Participant of an Award
Agreement or the Plan; or (ii) an overpayment to the Participant of incentive
compensation due to inaccurate financial data.  Without limiting the generally
of the foregoing, all payments under the Plan will be subject to recoupment in
accordance with any clawback policy that the Company is specifically required to
adopt pursuant to the listing standards of any national securities exchange or
association on which the Company’s securities are listed or as is otherwise
specifically required by the Dodd-Frank Wall Street Reform and Consumer
Protection Act or other applicable law.

 

11.                               AMENDMENT OF THE PLAN AND AWARDS

 

The Board of Directors may at any time, and from time to time, modify or amend
the Plan in any respect, prospectively or retroactively, and the Committee may
at any time, and from time to time, modify or amend an Award or Award Agreement
in any respect, prospectively or retroactively; provided that no such action
will, without the consent of a Participant, adversely affect a Participant’s
rights under an outstanding Award and no amendment for which Code section
162(m) would require shareholder approval in order to preserve the eligibility
of such Qualified Performance-Based Awards as exempt performance-based
compensation shall be effective unless approved by the shareholders of the
Company in a manner consistent with the requirements of Code section 162(m).

 

12

--------------------------------------------------------------------------------


 

12.                               RIGHT OF OFFSET

 

The Company will have the right to offset against its obligation under any Award
Agreement any outstanding amounts (including, without limitation, documented
travel and entertainment or advance account balances, loans, repayment
obligations under any Awards, or amounts repayable to the Company pursuant to
tax equalization, housing, automobile or other employee programs) that the
Participant then owes to the Company on a past due basis, and any amounts the
Committee otherwise deems appropriate pursuant to any tax equalization policy or
agreement; provided, however, that no such offset shall be permitted if it would
constitute an “acceleration” of a payment hereunder within the meaning of Code
section 409A.  This right of offset shall not be an exclusive remedy and the
Company’s election not to exercise the right of offset with respect to any
amount payable to a Participant shall not constitute a waiver of this right of
offset with respect to any other amount payable to the Participant or any other
remedy.

 

13.                               ELECTRONIC DELIVERY AND SIGNATURES

 

(a)                                 Any reference in an Award Agreement or the
Plan to a written document includes without limitation any document delivered
electronically or posted on the Company’s or an Affiliate’s intranet or other
shared electronic medium controlled by the Company or an Affiliate.

 

(b)                                 The Committee and any Participant may use
facsimile and PDF signatures in signing any Award or Award Agreement or in any
other written document in the Plan’s administration.  The Committee and each
Participant are bound by facsimile and PDF signatures, and acknowledge that the
other party relies on facsimile and PDF signatures.

 

14.                               EFFECTIVE DATE OF PLAN

 

The Plan shall be effective March 30, 2015, subject to approval by the
shareholders of the Company at their 2015 annual meeting.

 

15.                               TERMINATION OF THE PLAN

 

The right to grant Awards under the Plan will terminate with the first meeting
of the shareholders of the Company that occurs in 2020.  The Board of Directors
has the right to suspend or terminate the Plan at any time, provided that no
such action will, without the consent of a Participant, adversely affect a
Participant’s rights under an outstanding Award.

 

16.                               APPLICABLE LAW

 

The Plan will be administered in accordance with the laws of the state of
Delaware and applicable federal law.

 

17.                               DEFERRAL

 

The Committee may allow amounts payable in respect of Awards to be deferred and
paid in accordance with a deferred compensation plan adopted by the Company in
accordance with Code section 409A and the terms and conditions of any such
deferred compensation plan.

 

13

--------------------------------------------------------------------------------


 

18.                               COMPLIANCE WITH CODE SECTION 409A

 

It is the intention of the Company that each Award shall either qualify for
exemption from Code section 409A or comply with the requirements of Code section
409A and the terms and conditions of all Awards shall be interpreted accordingly
to avoid the imposition of any additional tax under Code section 409A. In the
event that any provision of the Plan or an Award Agreement is determined by the
Committee to not comply with the applicable requirements of Code section 409A,
the Committee shall have the authority to take such actions and to make such
interpretations or changes to the Plan or an Award Agreement as the Committee
deems necessary to comply with such requirements, provided that the Committee
shall act in a manner that is intended to preserve the economic value of the
Award to the Participant. In no event whatsoever shall the Company be liable for
any additional tax, interest, or penalties that may be imposed on any
Participant by Code section 409A or any damages for failing to comply with Code
section 409A.

 

19.                               NO GUARANTEE OF TAX TREATMENT

 

Notwithstanding anything herein to the contrary, a Participant shall be solely
responsible for the taxes relating to the grant or vesting of, or payment
pursuant to, any Award, and none of the Company, the Board of Directors or the
Committee (or any of their respective members, officers or employees) guarantees
any particular tax treatment with respect to any Award.

 

14

--------------------------------------------------------------------------------